
	

113 HR 4916 IH: Power Efficiency and Resiliency Act
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4916
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Ms. Schwartz (for herself, Mr. Crowley, Mr. Gibson, Mr. King of New York, and Mr. Neal) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the energy credit to provide greater
			 incentives for industrial energy efficiency.
	
	
		1.Short titleThis Act may be cited as the Power Efficiency and Resiliency Act or as the POWER Act.
		2.Modifications in credit for combined heat and power system property
			(a)Increased energy percentageClause (i) of section 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking and at the end of subclause (III), by redesignating subclause (IV) as subclause (V), and by inserting
			 after subclause (III) the following new subclause:
				
					(IV)energy property described in paragraph (3)(A)(v), and.
			(b)Modification of certain capacity limitationsSection 48(c)(3)(B) of such Code is amended—
				(1)by striking 15 megawatts in clause (ii) and inserting 25 megawatts,
				(2)by striking 20,000 horsepower in clause (ii) and inserting 34,000 horsepower, and
				(3)by striking clause (iii).
				(c)Extension of credit for combined heat and power system propertySection 48(c)(3)(A)(iv) of such Code is amended by striking January 1, 2017 and inserting January 1, 2019.
			(d)Effective date
				(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the
			 rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect
			 on the day before the date of the enactment of the Revenue Reconciliation
			 Act of 1990).
				(2)Extension of creditThe amendments made by subsection (c) shall apply to property placed in service after December 31,
			 2016.
				3.Energy credit for waste heat to power property
			(a)In generalSubparagraph (A) of section 48(a)(3) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (vi), by inserting or at the end of clause (vii), and by adding at the end the following new clause:
				
					(viii)waste heat to power property,.
			(b)Waste heat To power propertySubsection (c) of section 48 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(5)Waste heat to power property
						(A)Waste heat to power propertyThe term waste heat to power property means property comprising a system which generates electricity through the recovery of a qualified
			 waste heat resource.
						(B)Qualified waste heat resource definedThe term qualified waste heat resource  means—
							(i)exhaust heat or flared gas from any industrial process,
							(ii)waste gas or industrial tail gas that would otherwise be flared, incinerated, or vented,
							(iii)a pressure drop in any gas for an industrial or commercial process, or
							(iv)such other forms of waste heat resources as the Secretary may determine.
							(C)ExceptionThe term qualified waste heat resource does not include any heat resource from a process whose primary purpose is the generation of
			 electricity utilizing a fossil fuel.
						(D)TerminationThe term waste heat to power property shall not include any property placed in service after December 31, 2018..
			(c)Increased energy percentageClause (i) of section 48(a)(2)(A) of such Code is amended by inserting after the new subclause (V)
			 the following new subclause:
				
					(VI)energy property described in paragraph (3)(A)(viii), and.
			(d)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal
			 Revenue Code of 1986 (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
			
